Citation Nr: 1218338	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  10-42 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from March 1943 to July 1944.  He died in November 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  According to the certificate of death, the Veteran died in November 2008 from septic shock, due to or as a consequence of sepsis, due to or as a consequence of acute diverticulitis; significant conditions contributing to death but not resulting in the underlying cause were ischemic cardiomyopathy, chronic obstructive pulmonary disease (COPD), and chronic kidney disease stage III.

2.  At the time of the Veteran's death, service connection was in effect for paranoid schizophrenia rated 100 percent disabling; the 100 percent rating became effective February 25, 1999.

3.  The evidence does not establish that a service-connected disability caused or contributed materially or substantially to the Veteran's death, or that the cause of his death, septic shock due to sepsis due to acute diverticulitis was otherwise related to his active service or any incident therein.

4.  The Veteran was not rated totally disabled due to service-connected disabilities for 10 continuous years immediately preceding death, or for 5 continuous years immediately following service, nor was he a prisoner of war (POW).


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011). 

2.  The claim for DIC benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required regarding the issue of entitlement to DIC under 38 U.S.C.A. § 1318 because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

Regarding the claim of entitlement to service connection for the cause of the Veteran's death, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in July 2010 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  Any defect as to the timing of the VCAA notice was cured because the RO readjudicated the claims in an August 2010 statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The notice provided in July 2010 detailed the type of information mandated by the Court in Dingess.  Any defect as to the timing of this notice was cured because the RO readjudicated the claims in an August 2010 statement of the case.  See Prickett, supra.  

In the context of a claim for DIC benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.  Hupp-compliant notice was provided in July 2010.  Any defect as to the timing of this notice was cured because the RO readjudicated the claims in an August 2010 statement of the case.  See Prickett, supra.

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting the appellant in the procurement of service medical records and pertinent treatment records and providing an examination or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit held that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it is only for "disability compensation."  Subsequently, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), clarified DeLaRosa, indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103A(a)(1) still requires VA to make "reasonable efforts" to provide assistance, to include obtaining a medical opinion.  VA, however, is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).

Here, consistent with the statute and case law, the Board finds "no reasonable possibility" that obtaining a VA opinion would help substantiate the claim.  Aside from the appellant's unsupported assertions of a nexus between the service-connected schizophrenia and the cause of the Veteran's death, there is no competent medical or lay evidence underpinning her arguments.  There is no evidence in the claims file or the service treatment records that connect any of the Veteran's causes of death to his active service or to his service-connected schizophrenia.

Again, the Board has found that there is no competent evidence whatsoever supporting the appellant's contentions that any of the Veteran's causes of death had their onset or are otherwise causally related to his active service.  In the absence of such evidence, the Board finds that remanding the claim to obtain a VA medical opinion regarding the cause of the Veteran's death has no reasonable possibility of substantiating the claim and need not be obtained.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The record also contains the Veteran's death certificate.  The appellant declined to appear for a hearing before the Board.  Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service connection cause of death

DIC is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1110.

To establish service connection for the cause of a veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 
38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

More generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as cardiovascular-renal disease and nephritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a). 

During his lifetime, the Veteran had only one service-connected disability, paranoid schizophrenia, which was eventually rated 100 percent disabling.

He died in November 2008.  The death certificate, signed by a physician, reflects that the immediate cause of death was septic shock, due to or as a consequence of sepsis, due to or as a consequence of acute diverticulitis; significant conditions contributing to death but not resulting in the underlying cause were ischemic cardiomyopathy, COPD, and chronic kidney disease stage III.

The service treatment records do not reflect diverticulitis or indeed diverticulosis, heart disease of any sort, respiratory disorders, or renal abnormalities.  The Veteran's schizophrenia manifested in service, and service treatment records indicate that electroshock therapy was used.  Indeed, the Veteran was admitted for VA psychiatric treatment in the latter part of July 1944, just after discharge from service.  By the length and detail of the admission report, it is clear that the Veteran was examined thoroughly.  Regarding the lungs, the admission report reflected no lung abnormalities, and the examiner explicitly stated that there was no evidence of a cardiac disorder.  There was no abdominal tenderness and no abdominal masses.  An examination of the rectum revealed no hemorrhoids or intestinal abnormalities.  The admission report went on to describe the Veteran's psychiatric problems as a result of which he was discharged from service.

A June 1947 Certificate of Attending Physician indicated unequivocally that there were no physical findings and that there was no physical disability.

On VA examination in September 1950, the Veteran complained only of nervousness and headaches when overworked or lacking in sleep.  The examiner diagnosed only psychiatric disorders.

The Veteran was afforded a VA medical examination in November 1952.  The cardiovascular, respiratory, and digestive systems were found to be normal.  Indeed, no physical abnormalities were found.

Similarly, on VA examination in October 1955, the respiratory and cardiovascular systems were said to be normal, and regarding the digestive system, the examiner's only comment was that the Veteran was mildly obese.

In September 1958, the Veteran was again afforded a VA examination, which seemed to focus on his psychiatric state exclusively.

The Veteran was afforded a VA medical examination in August 1965.  On examination, he complained of "physical handicaps."  These included cataracts and the partial amputation of the right leg pursuant to a work-related accident.  The examiner discussed the cataract, which initially manifested in 1959 and the on-the-job injury that occurred in 1963.  

The record contains no evidence dated between August 1965 and the late 1990's.  In February 1998, hypertension, hyperlipidemia, hypertension, and obesity were diagnosed.  Treatment notes dated at around that time reveal the presence of diabetes mellitus.

Private treatment records dated in January 2008 revealed the following active medical problems: advanced age, status-post cardiac arrest requiring defibrillation a week earlier, ischemic cardiomyopathy, coronary artery disease status-post bypass in 1999, arthritis, COPD, and hyperlipidemia.  

October 2008 VA clinical records indicate that the Veteran sought treatment for coronary artery disease, congestive heart failure, type II diabetes mellitus, hyperlipidemia, and hypertension.

The appellant contends that the Veteran's service-connected paranoid schizophrenia was a contributory cause of death.  She also maintains that the electroshock therapy the Veteran received in service damaged his heart and contributed to the ultimate cause of death.

The Board has considered the appellant's lay statements alleging that service-connected schizophrenia or in-service shock therapy employed in its treatment caused or contributed to the Veteran's death.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the appellant is not shown to be competent to render opinions regarding the cause or causes of the Veteran's death because it is a question that requires medical expertise and is not capable of lay observation or analysis.  Cf. Jandreau v Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Competent evidence concerning the cause or causes of the Veteran's death was provided by the physician who signed the death certificate.  Because the physician is competent assess the cause or causes of death, the Board finds that the physician's conclusions regarding the cause of the Veteran's death to be more probative than the appellant's lay statements.  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 39 (1995) (flat feet).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

The Board finds no reason to question the appellant's credibility.  Nonetheless, the enumerated causes of the Veteran's death constitute complex medical matters upon which a lay person cannot opine.  See, e.g., Id.; Routen, supra.  Thus, the Board cannot credit her assertions regarding a link between the service-connected schizophrenia and the Veteran's death.  

According to the death certificate, the Veteran's death was caused by septic shock, due to or as a consequence of sepsis, due to or as a consequence of acute diverticulitis; significant conditions contributing to death but not resulting in the underlying cause were ischemic cardiomyopathy, COPD, and chronic kidney disease stage III.  None of these conditions is mentioned in the service treatment records or for many decades following service.  The Board's thorough recitation of the Veteran's post-service medical history reflects that the Veteran was physically sound for years after discharge from service and that the conditions leading to his death did not manifest until approximately the last decade of his life.  There is no competent evidence showing that any of the conditions causing or contributing to the Veteran's death had their origins in service or in the first post-service year.  In short, there is no competent evidence of a nexus between the causes of death and service.  Consequently, service connection for the cause of the Veteran's death is denied.  38 C.F.R. § 3.312; see also 38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  

In sum, there is no competent evidence associating the Veteran's death with service or a service-connected disability.  Although the Board recognizes the Veteran's service on behalf of his country and is sympathetic with the appellant's loss of her husband, in light of the evidence discussed above, there is no basis upon which to award service connection for the cause of the Veteran's death.  The Board is not permitted to engage in speculation as to medical causation issues but "must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  Here, because there is no evidence in support of the claim, the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death, and the claim cannot be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany, supra.

DIC under 38 U.S.C.A. § 1318

VA pays DIC benefits to the surviving spouse of a deceased Veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service-connected disability that was rated totally disabling 1) if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; 2) if the disability was rated by the VA as totally disabling continuously since the Veteran' s release from active duty and for at least five years immediately preceding death; or (3) if the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b).

For purposes of this section, "entitled to receive" means that at the time of death, the Veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the Veteran' s dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the Veteran' s whereabouts were unknown, but the Veteran otherwise was entitled to continued payment based on a total service-connected disability rating; (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met.  The Veteran had only one service-connected disability, paranoid schizophrenia, during his lifetime, which was rated 100 percent disability from February 25, 1999 until the Veteran's death in November 2008.  Thus, he had a 100 percent disability rating for approximately nine years and nine months immediately before his death.  The service records do not reflect that the Veteran was a POW.  Furthermore, as apparent from the date of death, the Veteran was not rated 100 percent disabled for the five years immediately following separation.  Finally, he was not rated 100 percent disabled for the 10-year period immediately preceding his death.  As such, DIC under 38 U.S.C.A. § 1318 are precluded.  38 U.S.C.A. § 1318.

The appellant has asserted that there was clear and unmistakable error in the assignment of February 25, 1999 as the effective date for the 100 percent evaluation for paranoid schizophrenia.  However, the criteria for "entitled to receive" are not met because the RO, in a February 2012 rating decision, determined that there was no clear and unmistakable error in assigning February 25, 1999 as the effective date for a 100 percent evaluation for schizophrenia.  The appellant has not initiated an appeal regarding that decision.

The Board notes that, per application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  See also Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.  

As the evidence fails to show the Veteran (i) was continuously rated totally disabled during the 10 years preceding his death, (ii) died within five years of discharge from active duty, or (iii) was a former prisoner of war, the criteria for DIC pursuant to 38 U.S.C.A. § 1318 have not been met and the appellant' s claim is therefore denied.  
As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC, pursuant to the provisions of 38 U.S.C.A. § 1318, is denied.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


